Citation Nr: 1146482	
Decision Date: 12/20/11    Archive Date: 12/29/11

DOCKET NO.  08-27 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington


THE ISSUES

1.  Entitlement to an effective date earlier than November 1, 2006 for the addition of spouse (D.) and stepson (R.) as dependents.

2.  Entitlement to service connection for a bilateral ankle disorder. 

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to an increased disability rating for right carpal tunnel syndrome, in excess of zero percent prior to October 30, 2007 and 10 percent since October 30, 2007.

5.  Entitlement to an increased disability rating for degenerative arthritis of the right knee, in excess of 10 percent.

6.  Entitlement to an increased disability rating for left patellofemoral pain syndrome, in excess of 10 percent.

7.  Entitlement to an increased disability rating for right clavicle fracture residuals, in excess of 10 percent.

8.  Entitlement to an increased disability rating for lumbar strain, in excess of 10 percent.

9.  Entitlement to an increased disability rating for migraine headaches, in excess of 10 percent.

10.  Entitlement to an increased disability rating for left carpal tunnel syndrome, in excess of zero percent.

11.  Entitlement to an increased disability rating for abrasion of the left cornea, in excess of zero percent.

12.  Entitlement to an increased disability rating for scars surrounding the right eye, in excess of zero percent.

(The issue of the validity of the overpayment of $3,617 due to the delay in reporting the removal of former spouse (L.A.O) as a dependent will be addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Washington Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Cramp, Counsel



INTRODUCTION

Appellant (the Veteran) had active service from February 1978 to October 1996.  

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2006 decision of the VA Debt Management Center in St. Paul, Minnesota.  Original jurisdiction over the claims file remains with the RO in Seattle, Washington.

The Veteran did not report for a Board hearing that he requested, and that was scheduled to be conducted at the RO in April 2011.  To the Board's knowledge, the Veteran has offered no explanation as to why he was unable to appear and he has since made no request for another hearing.  Accordingly, the Board will proceed to a decision on this appeal as if the hearing request had been withdrawn.  See 38 C.F.R. § 20.704(d) (2011).  

The issues of service connection for bilateral ankle disorders and bilateral hearing loss and the issues of increased disability ratings for right and left carpal tunnel syndrome, right and left knee disorders, right clavicle fracture residuals, lumbar strain, migraine headaches, a left corneal abrasion, and scars surrounding the right eye are addressed in the REMAND below and are therein REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  There is no dispute as to any fact pertinent to resolution of the issue herein decided.

2.  Notice of the Veteran's marriage to D. was not received at the RO within one year of their marriage, or prior to October 3, 2006.  

3.  Notice of the dependent status of R. was not received at the RO prior to October 3, 2006.  


CONCLUSION OF LAW

The claim for an effective date earlier than October 3, 2006 for the grant of additional benefits for D. and R. as dependents of the Veteran lacks legal merit.  38 U.S.C.A. §§ 1115, 5101, 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400, 3.401 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).  

In some cases, however, the VCAA need not be considered because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  

This is such a case.  As discussed below, the pertinent facts are not in dispute; instead, resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to assignment of effective dates for additional compensation for dependents.  The VCAA is therefore inapplicable and need not be considered in this case.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 5-2004.

Analysis of Effective Date

In this case, there is no dispute as to several pertinent facts.  These include the fact the Veteran was married to L. in October 1979, and that marriage was terminated by divorce in April 2002.  The Veteran married D. in December 2002.  At that time D's son R. became a dependent of the Veteran.  He notified the RO of the termination of his first marriage, of his second marriage, and of the dependency of R. on October 3, 2006.  The Veteran's essential argument is that he notified other federal agencies of his second marriage and of the dependency of R. at the time of his second marriage, or shortly thereafter.  In particular, he submitted a private audit report in June 2007 on which it is asserted on his behalf that he notified "DFAS" (Defense Finance and Accounting Services) and that a military ID was issued to D. on January 2, 2003.  Unfortunately, as will next be discussed, even if true, this assertion provides no basis to grant the claim under applicable law.  

The Veteran was specifically informed that he must keep the RO updated on any changes in his dependents and their status.  Under 38 U.S.C.A. § 1115, a veteran rated at not less than 30 percent shall be entitled to additional compensation for dependents.  The Veteran was first awarded a combined 50 percent rating for his service-connected disabilities in a May 1997 rating decision.  In the letter attached to that decision, the RO notified the Veteran that "[w]e're paying you additional benefits for your spouse [L].  Let us know right away if there is any change in the status of your dependents."  In a letter dated the following day, the Veteran was notified that "[w]e included additional benefits for the veteran's spouse.  You must notify us immediately if there is any change in the number or status of your dependents.  Your failure to quickly tell VA of a dependency change will result in an overpayment in the Veteran's account which must be repaid."  Thus, the Veteran in this case was notified from the outset that he was receiving an additional award for his then spouse L., that he must report any changes in number or status of dependents, that such changes must be reported to the RO, that it was his responsibility alone to do so, and that he would be directly responsible for the results of any failure to notify the RO.  There was no suggestion that notifying other Federal agencies of changes in dependent status would fulfill his obligation to notify the RO.  There was also no suggestion that a special form would be provided to him, or that he would be periodically prompted for such information.  

In addition, the Veteran provided additional requested information regarding his dependents in June 1997.  A letter sent by the RO to confirm receipt of the information specified that "[w]e included additional benefits for your spouse and children.  You must tell us immediately if there is any change in the number or status of your dependents.  Failure to tell VA immediately of a dependency change will result in an overpayment which must be repaid."  From these notices on three separate occasions, the Veteran should have understood that the burden was on him to promptly provide this information to the RO.  Indeed, the Veteran is uniquely aware of his marital status and of the existence of dependent children, and instantly aware of changes regarding either.  To place the burden of obtaining such information on the RO is not a reasonable interpretation of the regulations.  

Upon finding that the Veteran was responsible for providing updated status information directly to the RO, without further prompting from the RO, the Board turns to the appropriate effective date for the addition of D. and R.  The law regarding effective dates provides that, regarding additional compensation for dependents, the effective date of such additional compensation is the latest of the following dates: (1) Date of claim. This term means the following, listed in their order of applicability: (i) Date of veteran's marriage, or birth of his or her child, or, adoption of a child, if the evidence of the event is received within 1 year of the event; otherwise, (ii) Date notice is received of the dependent's existence, if evidence is received within 1 year of the Department of Veterans Affairs request.  (2) Date dependency arises.  (3) Effective date of the qualifying disability rating provided evidence of dependency is received within 1 year of notification of such rating action.  See 38 U.S.C.A. § 5110(f); 38 C.F.R. § 3.401(b).

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).  

In this case, there is no apparent dispute as to the date of receipt by the RO of the addition of D. and R. as dependents.  The Veteran has not suggested that he notified the RO any earlier than October 3, 2006.  While he has suggested that this information was provided to other Federal agencies, as discussed above, this is immaterial to the claim, as he was specifically notified that he should inform the RO, and it was not reasonable for him to assume that such information would find its way to the RO.  

As evidence of the addition of D. and R. as dependents was not received within one year of the Veteran's marriage to D., the controlling regulatory provision is 38 C.F.R. § 3.401(b)(1)(ii).  Accordingly, the appropriate effective date is the date notice was received of each dependent's existence, the corresponding VA request being a September 2006 letter notifying the Veteran that he must provide information regarding his dependents or risk a reduction in benefits.  That letter was sent within one year of the notice of each dependent's existence.  Such notice was received on October 3, 2006.  As November 1, 2006 is the first day of the month following such notice, the Board finds that the current effective date is correct, and no earlier effective date is warranted.  

The Board has considered whether an informal claim was received or should have been inferred prior to the date of receipt of the formal claim.  To constitute an informal claim for a benefit, a communication or action must indicate an intent on the part of the claimant to apply for the benefit and must identify the benefit sought.  38 C.F.R. § 3.155.  In this case, prior to receipt of the October 3, 2006 document, there is no correspondence in the record regarding the addition of D. and R.  The U.S. Court of Appeals for Veterans Claims (CAVC) has held that VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  

As discussed above, information reported to other Federal agencies cannot be considered an application for benefits where such information was not provided to the RO, and where there was no indicated intent that it would be used for such purposes.  After a thorough review of the claims folder, the Board finds that the earliest notice was received on October 3, 2006.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as this is a case where the law and not the evidence is dispositive, that doctrine is not applicable, and the claim must be denied because of the absence of legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An effective date earlier than November 1, 2006 for the addition of spouse (D.) and stepson (R.) as dependents is denied.


REMAND

The Board finds that a remand is required in this case to provide the Veteran with a statement of the case regarding certain appealed issues.  

In a July 2008 rating decision, the RO granted an increased rating of 10 percent for right carpal tunnel syndrome, effective October 30, 2007, denied an increased rating for right carpal tunnel syndrome in excess of zero percent prior to October 30, 2007, denied increased disability ratings for left carpal tunnel syndrome, right and left knee disorders, right clavicle fracture residuals, lumbar strain, migraine headaches, a left corneal abrasion, and scars surrounding the right eye, and denied service connection for bilateral ankle disorders and bilateral hearing loss.  The Veteran filed a notice of disagreement with the July 2008 decision in April 2009.  

The Board acknowledges that the RO appears to be aware of the notice of disagreement, as it recorded the receipt of the notice of disagreement in VA's appeals tracking system; however, the CAVC has held that where a notice of disagreement is filed, but a statement of the case has not been issued, the Board must remand the claim to the agency of original jurisdiction to direct that a statement of the case be issued.  See 38 C.F.R. §19.9(c)(2011); Manlincon v. West, 12 Vet. App. 238 (1999).  

As there is no indication that a statement of the case has been issued regarding these claims, the Board finds that a remand is necessary.

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case pertaining to the issues of entitlement to service connection for bilateral ankle disorders and bilateral hearing loss, and the issues of increased disability ratings for right and left carpal tunnel syndrome, right and left knee disorders, right clavicle fracture residuals, lumbar strain, migraine headaches, a left corneal abrasion, and scars surrounding the right eye.  

In connection with the above, provide the Veteran with appropriate notice of appellate rights.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


